Filed 8/8/16 P. v. S.G. CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B265540
                                                                          (Super. Ct. No. 14MH-0085)
     Plaintiff and Respondent,                                             (San Luis Obispo County)

v.

S. G.,

     Defendant and Appellant.



                   S. G. appeals an order granting the Department of State Hospitals' petition
to compel him to submit to involuntary treatment with psychotropic medications. We
affirm.
                                                        FACTS
                   In 1993, S. G. was found not guilty of attempted murder by reason of
insanity. Pursuant to that finding he was confined to the Department of State Hospitals
(DSH). (Pen. Code, §§ 1026, 2962.) His commitment has been extended yearly since
then. (Id., § 2972.) Since his incarceration in 1993, he has been involuntarily treated
with psychotropic medications.
                   In 2014, S. G. asked the trial court presiding over DSH's petition to extend
his commitment to enjoin DSH from treating him with psychotropic medications against
his will. The trial court denied the request without a hearing. We granted S. G.'s petition
for habeas corpus. We held S. G. is entitled to a hearing in the trial court to determine
whether he is incompetent to refuse treatment or dangerous within the meaning of
Welfare and Institutions Code section 5300. (In re Greenshields (2014) 227 Cal.App.4th
1284.)
              At the hearing Hadley Osran, M.D., senior psychiatrist at DSH, testified
since September 2014 he attempted to interview S. G. monthly. But S. G. refused to be
interviewed. Osran reviewed S. G.'s records going back to 1993 and spoke with other
psychiatrists who treated him.
              Osran said S. G. suffers from schizoaffective disorder. S. G. is paranoid
and has delusions. The symptoms are demonstrated by S. G.'s belief that he is being
poisoned by psychiatrists and that the medications are destroying his internal organs. His
beliefs are contrary to the objective medical evidence. Since S. G. has been taking his
medications, his overall psychiatric condition has improved. Without the medications,
his mental health will deteriorate and he will become more psychotic, paranoid and
violent.
              Osran testified that there is a risk of side effects from S. G.'s medications,
but S. G. does not suffer any side effects. DSH monitors for side effects by annual
evaluations and quarterly or annual blood tests.
              Osran said S. G. has no insight into his mental illness. S. G. refuses to
acknowledge that he is mentally ill. Osran said if S. G. is not properly medicated he is a
danger to DSH staff and others.
              On cross-examination Osran testified he was not aware that S. G. had been
taken off Zyprexa because of a rise in his liver enzymes. Osran replied that the results of
blood work in March 2014 indicate S. G. is not suffering from liver damage. Osran said
the benefits S. G. receives from his current medication outweigh the risk of side effects.
              Todd Elwyn, M.D. is a staff psychiatrist at DSH. He treated S. G. from
June through October 2014. He agreed that S. G. suffers from schizoaffective disorder.
Elwyn witnessed S. G.'s delusions concerning psychiatrists and medications. S. G.
believes psychiatrists are trying to kill him and chemically lobotomize him. Elwyn said

                                              2
S. G. lacks the capacity to weigh the risks and benefits of medication. S. G. is a danger to
others if he is not medicated. He attacked his cousin based on a delusion and has
attacked two DSH psychiatrists.
                                         DEFENSE
              Kathy Kalem and Manuel Compos are patients’ rights advocates at DSH.
Both witnesses testified S. G. did not appear to be under any duress when he signed a
healthcare directive.
              Lindsay Josvai, Ph.D., is a DSH psychologist. She testified that S. G. has
not had any major incidents since 2012, and that he has been assigned level 4 status.
Level 4 status means he has not exhibited any assaultive or violent behavior in the
previous year.
              Thomas Johnson, M.D., is a staff psychiatrist at DSH. He saw S. G. only
once. He said S. G. was very knowledgeable about the side effects of the medication he
was taking. Johnson saw in S. G.'s chart that he had been taken off Zyprexa due to
elevated liver enzymes. Johnson had no opinion as to whether S. G. lacks the capacity to
make medication decisions or is a danger to others.
                                       REBUTTAL
              The prosecution recalled Osran in rebuttal. Osran testified that S. G.'s
capacity to execute a healthcare directive did not change his opinion that S. G. lacked
capacity to weigh the risks and benefits of his medication. Osran explained that although
S. G. may understand his medical needs, he is delusional about psychotropic medications.
S. G. is also in "psychotic denial" about having a mental disorder.
              The trial court found that S. G. is incapable of weighing the risks and
benefits of psychiatric medication; is incapable of knowingly and intelligently
participating in decisions regarding his mental health; and is a danger to others if not
properly medicated.




                                              3
                                       DISCUSSION
                                              I
              S. G. contends he was denied due process and a fair hearing when the trial
court limited his cross-examination of Dr. Osran on rebuttal.
              On rebuttal, Osran testified that S. G.'s ability to execute an advanced care
directive did not change Osran's mind about S. G.'s competency to refuse psychiatric
medication. On cross-examination S. G. asked about Osran's previous testimony that
Osran was not aware S. G. had problems with a fatty liver caused by a prior medication.
The trial court sustained the People's objection that the question was beyond the scope of
the direct examination.
              The scope of cross-examination is limited to matters raised on direct
examination. (Evid. Code §§ 761, 773, subd. (a); People v. Foss (2007) 155 Cal.App.4th
113, 126.) The trial court has wide latitude to impose reasonable limits on cross-
examination. (People v . Carpenter (1999) 21 Cal.4th 1016, 1051.)
              The scope of Osran's direct examination on rebuttal was confined to S. G.'s
capacity to sign an advanced healthcare directive. S. G.'s question about Osran's prior
testimony wherein Osran stated he was unaware of S. G.'s problem with a prior
medication was clearly beyond the scope of the direct examination. Thus the trial court
properly sustained the People's objection. In any event, S. G. cross-examined Osran on
the same subject matter in the People's case in chief. Any error was harmless.
                                             II
              S. G. contends the trial court abused its discretion by failing to consider the
testimony of Dr. Johnson.
              But the trial court did not say it refused to consider Johnson's testimony.
The court's ruling stated the court found Drs. Osran’s and Elwyn's testimony to be
credible. As to Johnson's testimony, the court stated, "The Court . . . does not find that
the witnesses for [S. G.] offered testimony that rebutted or contradicted the testimony of
Drs. Osran and Elwyn to any meaningful degree." The court was simply fulfilling its
duty as the trier of fact to determine credibility and weigh the evidence.

                                              4
              Substantial evidence supports the trial court's finding. S. G.'s inability to
weigh the risks and benefits of his medication is due to his mental condition. This in turn
renders him a danger to others.
                                      DISPOSITION
              The judgment (order) is affirmed.
              NOT TO BE PUBLISHED.




                                           GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                              5
                             Michael Barton, Retired Judge*

                            Roger T. Piquet, Retired Judge**

                       Superior Court County of San Luis Obispo

                          ______________________________


             Jean Matulis, under appointment by the Court of Appeal, for Defendant and
Appellant.
              Kamala D. Harris, Attorney General, Julie Weng-Gutierrez, Senior
Assistant Attorney General, Jennifer M. Kim, Supervising Deputy Attorney General, and
Carmen D. Snuggs, Deputy Attorney General, for Plaintiff and Respondent.




*
 Retired judge of the San Luis Obispo Sup. Ct. assigned by the Chief Justice pursuant to
art. V, § 6 of the Cal. Const.
**
  Retired judge of the San Luis Obispo Sup. Ct. assigned by the Chief Justice pursuant to
art. V, § 6 of the Cal. Const.
                                            6